Title: To Alexander Hamilton from James Read, 4 March 1800
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, March 4, 1800
          
          I have received yours of ye 1st. inst. and agreeably to your request have seen J. Valentine a private soldier of Captn. Eddins’s company. From what he says and from what I can learn of Captn Eddins himself  I am ready to believe that Valentine did command a company during ye American revolution. I am informed also that he has a Wife and a number of children in Virginia. The Man is blind of an eye, is afflicted with a strangury is subject to ye gout and appears from his age to be a fit object for discharge.
          I have informed ye commanding officer of ye company to which J. M. Perrin belongs that you have no objection to his discharge provided he procures an able substitute
          I am very respectfully your obt. servt
          
            James Read
            Captn 2d Regt A&E comg. in ye H. of NY.
          
          
            Fort Jay March 4th. 1800
          
        